Case 4:19-cv-06669-JST Document 58-2 Filed 08/25/20 Page 1 of 2




                                                          EXHIBIT 1
                 Case 4:19-cv-06669-JST Document 58-2 Filed 08/25/20 Page 2 of 2


Chris Grivakes

From:                             Johnson, Ashley E. <AJohnson@gibsondunn.com>
Sent:                             Tuesday, August 25, 2020 11:41 AM
To:                               Chris Grivakes; McRae, Marcellus
Subject:                          RE: Amended Complaint and Proposed Order


Chris –

AT&T cannot stipulate to this amended complaint. While the parties previously discussed, and AT&T could stipulate to,
Ross’s prior version of his proposed amended complaint that simply added One Touch as a defendant, this amendment
(i) adds a claim against AT&T (Count V, Concealment) and (ii) adds a basis for punitive damages (Count 4,
Negligence). Under the Court’s scheduling order, Plaintiff was to amend pleadings by June 4, and must demonstrate
good cause to amend the pleadings after that date. Plaintiff has no good cause for either of these proposed additions,
both of which are based on allegations that could have been included in the initial complaint.

Accordingly, AT&T opposes Mr. Ross’s motion to file the attached amended complaint. AT&T remains willing to consider
stipulating to a more limited addition along the lines of what the parties previously discussed.

Best,
Ashley



Ashley Johnson

GIBSON DUNN
Gibson, Dunn & Crutcher LLP
2001 Ross Avenue, Dallas, TX 75201
Tel +1 214.698.3111 • Fax +1 214.571.2949
AJohnson@gibsondunn.com • www.gibsondunn.com




From: Chris Grivakes <cg@agzlaw.com>
Sent: Monday, August 17, 2020 5:17 PM
To: McRae, Marcellus <MMcRae@gibsondunn.com>; Johnson, Ashley E. <AJohnson@gibsondunn.com>
Subject: Amended Complaint and Proposed Order

[External Email]
Here is the red-lined revised First Amended Complaint and proposed Order on Stipulation.

This message may contain confidential and privileged information for the sole use of the intended recipient. Any review,
disclosure, distribution by others or forwarding without express permission is strictly prohibited. If it has been sent to
you in error, please reply to advise the sender of the error and then immediately delete this message.

Please see our website at https://www.gibsondunn.com/ for information regarding the firm and/or our privacy policy.




                                                            1
